DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tramm et al. (US 10,827,948 B1) in view of Taniguchi et al. (US 2013/0076361).

    PNG
    media_image1.png
    454
    662
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    545
    691
    media_image2.png
    Greyscale
With respect to claim 1, Tramm discloses a head coil device comprising (see Figures 2 and 14 attached herein showing head coil system #102 disclosing different perspectives of the invention including front and back): at least one coil unit which has a coil element (see units #120, #130, #140 and #150 having coil elements #182-#183, #184 and #185 respectively as seen on Figure 2); and a coil support portion which has a mechanism for attaching the coil unit to a head of a subject (see sleeve #154 considered as the support portion for supporting units #120, #130, #140 and #150 as seen on Figure 14), wherein the coil support portion includes a base portion (see base #110 in Figures 2 and 14), a support body which is connected to the base portion (as seen base #111 connected to sleeve #154 considered as the support portion in Figures 2 and 14), and a holder which connects the support body to the at least one coil unit (see arms #132 for connecting side coil unit #130 to support/sleeve #154, arm #152 for connecting top coil unit #150 with sleeve ##154; the arms are considered as the claimed holder portion), and wherein the holder has at least three contact points which are formed directly or indirectly with respect to the base portion (see Figure 14, showing multiple contact points including points labeled by the examiner as S1, S2 and T1 wherein the arms #132 and #152 and to holding support/sleeve #154 connect with each other through tracks #134 and clamp # 153 respectively and with respect to the base #110), wherein the coil support portion further comprises a pair of guides fixed to the base portion (see Figure 14 disclosing tracks # 144 having marks #145 and clamping mechanism #153 having markings #155 consider as guides since the markings guide the position of the arms discussed above) and respectively extending upward in a vertical direction (see Figures 2 and 14 showing the arms #132 and #152 moving through the tracks/guides and extending upwards hence in vertical direction), and wherein the holder presses respective ends of the holder against the respective pair of guides (see Figure 10 showing the arms considered as holders pressing against each other through the tracks forming a closed position).  
Furthermore, Tramm discloses the claimed invention as stated above except or specifying that the holder is formed of an elastic resin. However, Taniguchi discloses a holder formed of an elastic resin (see paragraph 0068). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a holder made from elastin resin material as taught by Taniguchi with Tramm’s for the purpose of disclosing the preferred material between all the known materials according to its suitability between all the known materials to perform the function of holding a component in place without interfering with the operation of the apparatus as intended and known by one of ordinary skill in the art at the time of the invention was filed.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
With respect to claim 2, Tramm discloses the holder (see Figure 2, arms #132, #142 and #152 considered as holder portions) is slidably supported on the support body at one center position (see Figure 2, arms #132, #142 and #152 slidably supported by sleeve/support body #154 at the center)
	
With respect to claim 3, Tramm discloses the holder includes a first holder portion which is curved along a shape of the coil unit and a second holder portion which is curved in a direction intersecting the first holder portion (see Figure 2, arms #132, #142 and #152 considered as holder portions wherein each portion is curved along coil units #120, #130, #140 and #150 and for example having intersecting portions#132 with portion #130 and intersecting all portions when slide to closed as seen on Figure 9), and wherein the support body includes a curved portion which slidably supports the second holder portion in a curved shape (see Figure 14 having support/sleeve #154 having curved portions including riser #112 supporting curved  portion #120 when slide to a close position as seen on Figure 9).
With respect to claim 4, Tramm discloses a lock mechanism portion which is provided between the second holder portion and the curved portion to lock and unlock the sliding of the second holder portion with respect to the curved portion (Column 17, lines 1-12 discussing clamping/locking knob #153 and as seen in Figure 14).  
With respect to claim 5, Tramm discloses the coil unit includes a first coil unit which covers a front head of the head and a second coil unit which covers at least one side surface of the head (see Figures 2 and 14 having coil units #120, #130, #140 and #150 wherein all units together cover the front, back and sides of the head). 
With respect to claim 6, Tramm discloses the base portion (see base #111 in Figures 2 and 14) includes a head support portion on which the head of the subject is placed (see Figure 2, see sleeve #154 considered as the support portion having riser #112 to accommodate section #120 that accommodates the patient head) and a side panel portion which fixes the second coil unit (see units #130 and #140 covering both sides of the head), and wherein the side panel portion is fixed to the head support portion through a support shaft and is rotatable about the support shaft (see Figure 14, wherein all units are fixed to the support/sleeve #154 through a tracks #134 and #144 and rotating clamps #153 considered as the shaft that is rotatable about the support as seen on Figure 14).   
With respect to claim 7, Tramm discloses the side panel portion is opened and closed while being interlocked with the sliding of the holder (see Figures 3-9 showing how the units #120, #130, #140 and #150 slide to open or close using the locking means discussed above). 
With respect to claim 8, Tramm discloses that when the right and left direction of the head is an X direction and the up and down direction of the head is a Z direction, the support shaft has an inclination in at least one of the X direction and the Z direction with respect to an upper surface of the base portion and urges the side panel portion in a direction moving away from the head (as seen on Figures 2, 11 and 14,  Column 17, lines 12).  
With respect to claim 9, Tramm discloses the holder (see arms #132, #142 and #152 considered as holder portions in Figures 2 and 14 holding coils as discussed above) is located at a position in which a front end contacts the side panel portion, the front end moves in accordance with the sliding of the holder, and the side panel portion is rotated in a direction in which the side panel portion is in close contact with the head (see Figures 3-9 showing how the top, bottom and side units #120, #130, #140 and #150 slide to open or close).     
With respect to claim 10, Tramm discloses the first coil unit and a side panel portion including the second coil unit are partially flexible (units #120, #130, #140 and #150 in Figures 2 and 14 containing coil elements are considered partially flexible due to the capability to move for closing and opening by sliding away from each other).  
With respect to claim 11, Tramm discloses the coil unit further includes a third coil unit which covers a rear portion of the subject (see unit #120 having coils #182 in Figure 2 covering the back of the head).  
With respect to claim 15, Tramm discloses the coil unit includes a coil loop portion which is formed of a conductor and a cover member that covers the coil loop portion and the cover member is provided with a 55transmissive portion for ensuring a visual field of the subject when the coil unit is attached to the subject in an area in which the conductor of the coil loop portion does not exist (see units #120, #130, #140 and #150 having coil elements #182-#183, #184 and #185 respectively as seen on Figure 2).  
With respect to claim 16, Tramm discloses the support body includes a fixed portion which is fixed to the base portion (support/sleeve #154 having riser #112 as a portion fixed to the base portion #111; see drawing in Figure 2 labeled) and a curved portion which is formed to be continuous to the fixed portion and has a curved shape and the fixed portion has a structure with mechanical elasticity (see Figure 2 riser #112 having a curved shape in a continuous manner).  
With respect to claim 18, Tramm discloses the coil unit includes an array coil in which a plurality of sub-coils are arranged and an adjusting element which prevents magnetic coupling between the sub-coils (Column 15 and 16, lines 59-67 and 1-20 respectively; see Figure 21 disclosing a tuning and matching circuit #194 for tuning the units individually), and a distance between the sub-coils is variable (see Figure 2 showing coils elements #182-#183, #184 and #185 located at different distances in each unit; Column 14, lines 50-63).   
With respect to claim 19, Tramm discloses a magnetic resonance imaging apparatus comprising: a transmitting coil which applies a high-frequency magnetic field to a subject; a receiving coil which detects a nuclear magnetic 56resonance signal generated from the subject (Column 1, lines 36-47); and a signal processing unit which reconstructs an image of the subject by using the nuclear magnetic resonance signal, wherein the coil device according to claim 1 is used as the receiving coil (Columns 15-16, lines 64-67 and 1-5; See Figure 2 imager #119).  
With respect to claim 20, Tramm discloses a magnetic resonance imaging apparatus comprising: a transmitting coil which applies a high-frequency magnetic field to a subject; a receiving coil which detects a nuclear magnetic resonance signal generated from the subject (Column 1, lines 36-47); and a signal processing unit which reconstructs an image of the subject by using the nuclear magnetic resonance signal, wherein the coil device according to claim 1 is used as the transmitting coil (Columns 15-16, lines 64-67 and 1-5; See Figure 2 imager #119).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tramm et al. (US 10,827,948 B1) and Taniguchi et al. (US 2013/0076361) in view of Decke et al. (US 5,361,765 A). 
With respect to claim 12, 54Tramm and Taniguchi disclose the claimed invention as stated above except for a fixing belt which allows the coil unit to be in close contact with the head of the subject, wherein one end of the fixing belt is fixed to the base portion and the holder is provided with a notch or hole for passing the fixing belt therethrough.  However, Decke discloses a fixing belt which allows the coil unit to be in close contact with the head of the subject, wherein one end of the fixing belt is fixed to the base portion and the holder is provided with a notch or hole for passing the fixing belt therethrough (See Figure 4 showing straps #122 around the head coil unit #10’ and connected to shell #131 considered as the base in combination to support #120 having rails #128 accommodating the rails #128 through a notch-like area as seen on Figure 4 and further in Figure 9 for passing the strap therethrough).   Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a fixing belt which allows the coil unit to be in close contact with the head of the subject, wherein one end of the fixing belt is fixed to the base portion and the holder is provided with a notch or hole for passing the fixing belt therethrough as taught by Decke with Tramm and Taniguchi’s head unit for the purpose of holding the coil pieces snuggly against the patient and keep it properly aligned (Column 8, lines 27-60). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tramm et al. (US 10,827,948 B1) and Taniguchi et al. (US 2013/0076361) in view of Driemel (US 2015/0065852 A1).
With respect to claim 13, Tramm discloses the support side of the holder with respect to the support body is a rear side and the opposite side thereof is a front side (as seen on Figure 2).
Furthermore, Tramm and Taniguchi disclose the claimed invention as stated above except for a mirror having a mirror surface formed in front side is rotatably attached to the holder. However, Driemel discloses a mirror having a mirror surface formed in front side is rotatably attached to a holder (see Figure 1 disclosing head coil unit having a mirror housing #1 with mirrors 1a-1c and in a mirror stand #2 mounted in a manner rotatable with respect to center of rotation #3 as seen on Figure 2 and located on the front side attached to holder #5, see also paragraphs 0022-0027). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a mirror having a mirror surface formed in front side is rotatably attached to the holder as taught by Driemel with Tramm and Taniguchi’s head coil unit for the purpose of providing the patient means to look outside the bore and reduce the feeling of constricted space (see paragraph 0018).     
With respect to claim 14, Taracila and Taniguchi disclose the support body (see sleeve/support body #154 as in Figure 2) is formed such that an end surface of an end opposite to an end fixed to the base portion has a predetermined angle with respect to an axial direction of the support body (see Figure 2 front portion riser #112 has a curve shape giving the sleeve/support body #154 an angle).

    PNG
    media_image3.png
    458
    508
    media_image3.png
    Greyscale
Furthermore, Tramm and Taniguchi disclose the claimed invention as stated above except for the end surface of the end comes into contact with the mirror at a lower limit position of a slidable range of the holder, and an angle of the mirror with respect to the holder is defined.  However, Driemel discloses the end surface of the end comes into contact with the mirror at a lower limit position of a slidable range of the holder, and an angle of the mirror with respect to the holder is defined (see Figure 1 as labeled herein Showing the head unit having a mirror stand #2 considered as the claimed slidable holder to swivel mirrors 1a-1c to position said mirrors at the particular/defined angle). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have end surface of the end comes into contact with the mirror at a lower limit position of a slidable range of the holder, and an angle of the mirror with respect to the holder is defined as taught by Driemel with Tramm and Taniguchi’s head unit for the purpose of providing the patient with adjustable means to look outside the bore and reduce the feeling of constricted space (see paragraph 0018).   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tramm et al. (US 10,827,948 B1) and Taniguchi et al. (US 2013/0076361) in view of Driemel (US 2016/0025823 A1).
With respect to claim 17, Tramm and Taniguchi disclose the claimed invention as stated above except for a fixed portion has a leaf spring or has a corrugated shape or spiral shape in cross-section. However, Driemel discloses a fixed portion has a leaf spring or has a corrugated shape or spiral shape in cross-section (Figure 4, showing a head coil unit base section #4 having a spring element #11 connecting to element #8 considered as corrugated shape). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a fixed portion has a leaf spring or has a corrugated shape or spiral shape in cross-section as taught by Driemel with Tramm and Taniguchi’s head coil unit for the purpose of tilting the head unit to a preferred position and fit (see paragraphs 0034 and 0038-0042). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley K. Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 3793